DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the claim is vague for further limiting the data processing element.  The data processing element has not been positively recited in claim 1 but only functionally recited and it is suggested to either state the device “further comprises” the data processing element, or put the claimed limitations in functional terms. 
In claim 9, the claim is incomplete for omitting structural cooperative relationship between elements for not connecting the screen to any other element in the claim(s).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13, and 16-17 are rejected under 35 U.S.C. 102(a1) as anticipated by Danteny (2010/0174204) or, in the alternative, under 35 U.S.C. 103 as obvious over Danteny in view of Rogel (6259939). Danteny discloses a portable/handheld housing (e.g. figure 7, etc.) with a processor (e.g. figure 9, element 317, etc.) and at least two electrodes (e.g. up to 10 electrodes, figure 4, para. 107; with rounded top as seen in figures 2, 3, and 6; and chromium plated brass as a fast conduction material; etc.) for up to 12 channels, with a connection module (e.g. element 319, figure 9, paras. 138-141, etc.) that uses Bluetooth to transmit data to a telecommunications center and base station (and is therefore capable of transmitting to a smartphone—which has not been positively recited—and does send notifications to the application running on the base station), and also contains a portable medallion/device to make a call to a third party (e.g. para. 74, etc.) and the device having a contact surface in the shape of a chest and adjustable to conform to the chest (e.g. figures 6 and 7, etc. note that there are many different chest shapes) and a display for notifications (e.g. para. 108, etc.). 
As to the new limitation of the adjusting means to adjust the position of the two electrodes relative to the housing, where the electrodes are on the housing, Danteny shows the electrodes on arms of the housing, where the electrodes and arms can be adjusted/pivoted relative to the overall center of the housing to widen the housing.
In the alternative, if Danteny is not considered to have adjusting means to adjust the at least two electrodes relative to the housing, Rogel discloses adjusting means that allows the electrodes to pivot and change height relative to the surface of the device/housing (e.g. figure 5, different height electrodes, figures 7, etc.) so that the electrodes can make good contact with the different contours of the patient’s body. It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Danteny, with the use of adjusting means that allows the electrodes to pivot and change height relative to the housing, as taught by Rogel, since it would provide the predictable results of allowing the electrodes to be adjusted to make good contact with the different contours of the patient’s body.

Claims 8, 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danteny.  Danteny discloses the claimed invention but does not disclose an energy storage system for the device, the electrodes having contact surface enlarging means, and the scans being performed in the range of 50-650 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant did not previously point out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Danteny, with an energy storage system for the device, the electrodes having contact surface enlarging means, the scans being performed in the range of 50-650 Hz, and applying the electrodes inside a patient, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of: allowing the device to be untethered and mobile so as to be used anywhere; providing a larger surface area for the electrodes so the electrodes make better contact with the patient to receive the electrical signal and/have less noise; and providing for a fast enough sampling rate to accurately sense the ECG signal and determine arrhythmic features..
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements, such as Green having contact surface enlarging means (e.g. roughened electrode, 84, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/5/22